U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the first quarter ended December 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-10171 WESTCOTT PRODUCTS CORPORATION (Exact name of the issuer as specified in its charter) Delaware 80-0000245 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 8867
